Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed feature directed to in a case where the two consecutive frames are displayed, a portion located in the second display region is displayed as two planar image frames, configured so as to control, for each planar image frame, display of the planar image in the second display region and formation of the plurality of light transmitting portions and the plurality of dimming portions in the second barrier region, configured so that a frame rate of a subframe included in the parallax image frame and a frame rate of the planar image frame are a same, configured so that a light quantity of light emitted from the first light emitting region is reduced during a frame change period which includes a timing of changing display from the parallax image frame to a new parallax image frame, and configured so that a light quantity in the second light emitting region is reduced, but a light quantity in the first light emitting region is not reduced during a subframe change period which includes a timing of changing display from the first subframe to the second subframe in the first display region., along with the other limitations, is not taught or suggested by the prior art. 
	The closest prior art Nam (US 2007/0091058) in paragraph [0047] describes “[0047] Then, during a data writing time T2_w of a second time T2 of the first frame, the first right eye image data signal is written to the display cells 321 of the display panel 320. All the cells of the barrier 220 become opaque and thereby intercept light from the backlight 420 to the display panel 320 while the first right eye image data signal is written to the display cells 321. In addition, the barrier 220 is operated such that the barrier cells 221 become transparent during a display time T2_B to thereby transmit the image, and the barrier cells 222 become opaque to become a barrier B. Therefore, the first left- and right-eye images are also displayed during the display time T2_B.” However, Nam does not disclose in a case where the two consecutive frames are displayed, a portion located in the second display region is displayed as two planar image frames, configured so as to control, for each planar image frame, display of the planar image in the second display region and formation of the plurality of light transmitting portions and the plurality of dimming portions in the second barrier region, configured so that a frame rate of a subframe included in the parallax image frame and a frame rate of the planar image frame are a same, configured so that a light quantity of light emitted from the first light emitting region is reduced during a frame change period which includes a timing of changing display from the parallax image frame to a new parallax image frame, and configured so that a light quantity in the second light emitting region is reduced, but a light quantity in the first light emitting region is not reduced during a subframe change period which includes a timing of changing display from the first subframe to the second subframe in the first display region., alone or in combination with other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/             Primary Examiner, Art Unit 2485